DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 18-37 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 18, 19, 21, 24, 27, 28, 33-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Newburg et al. (US 20120294840 A1), Li et al. (J Nutr. 2012:681-689) and Buck et al. (US 20120171165 A1). 
	Claim 18 is drawn to a method comprising: enterally administering to a non-infant human for a first treatment period of at least 14 days, an effective amount of a composition consisting of one or more synthetic neutral human milk oligosaccharides (“HMOs”), and optionally one or more inert diluents, excipients, and mixtures thereof; increasing a level of butyrate produced after the first treatment period in the gastrointestinal tract of the non-infant human; and reducing the likelihood of non-infant human experiencing at least one condition associated with a gastrointestinal disorder.
Newburg et al. disclose compositions and methods for utilizing oligosaccharides as prebiotics, in particular certain fucosylated oligosaccharides that are typically found in human 
The difference between Applicant’s claimed method and the method taught or suggested by Newberg et al. is that Newburg et al. do not explicitly disclose that butyrate is produced after the treatment period in the gastrointestinal tract of the non-infant human.
Li et al. disclose that fermentation of human milk oligosaccharides (HMO) and lacto-N-neotetraose (LNnT) (which is also a HMO) produces butyrate (see abstract). Furthermore, Li et al. disclose that LNnT was the highest producer of butyrate (see abstract; see also page 685, left col., 1st paragraph, and Table 2). Also, Li et al. disclose that the major components of HMO are 2’-fucosyl-lactose, lacto-N-tetraose, and LNnT (see page 381, right col., 1st paragraph). In addition, Li et al. disclose that HMO have been shown to modulate proliferation, differentiation, and apoptosis of intestinal cells in vitro and act as decoys to prevent adherence of pathogens to host epithelial cells (see page 381, right col., 2nd paragraph). Another contribution of HMO to intestinal health is in its prebiotic effect on infant gut microbiota. HMO can be metabolized by single gut bacteria, such as Bifidobacterium infantis, Bifidobacterium longum subsp., and Bacteroides vulgatus, and can stimulate the growth of beneficial bacteria, e.g., bifidobacteria, during in vitro fermentation using fecal microbiota from weaned FF infants (see page 381, right col., 2nd paragraph).
Buck et al. disclose that a method for promoting the growth of beneficial bacteria in an individual in need thereof by administering a nutritional composition comprising 2'-fucosyllactose. The individual suffers from colitis (see claims 15-20). The individual can be an 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to enterally administer to a non-infant human such as an adult or child for a first treatment period such as for a month (e.g.; 31 days) or more as required, an amount of a composition consisting of one or more synthetic neutral human milk oligosaccharides (“HMOs”) such as 2'FL and LNnT, and optionally one or more inert diluents, excipients, and mixtures 
One having ordinary skill in the art would have been motivated, to enterally administer to a non-infant human such as an adult or child for a first treatment period such as for a month (e.g.; 31 days) or more as required, an amount of a composition consisting of one or more synthetic neutral human milk oligosaccharides (“HMOs”) such as 2'FL and LNnT, and optionally one or more inert diluents, excipients, and mixtures thereof, and to expect that butyrate would be produced as taught by Li et al. and Buck et al., and that the level of butyrate produced would be increased after the first treatment period in the gastrointestinal tract of the non-infant human, and thus reduce the likelihood of non-infant human experiencing a condition associated with a gastrointestinal disorder such as an inflammation of the intestinal mucosa (i.e.; gut related inflammation) and/or impaired gut barrier function as taught by Newberg et al., especially since Buck et al. disclose that fermentation of 2'FL provides a statistically significant difference in bifidobacteria levels and that fermentation of the 2'FL and LNnT (which are prebiotics) produce or cause the production of butyrate, and Li et al. disclose that LNnT is a high producer of butyrate. 

In addition, it should be noted that it is obvious to ad minister different amount or daily dosage as taught by Newberg et al.  Also, the administration of specific daily dosage of active ingredients such as human milk oligosaccharides are common in the art and is well within the purview of a skilled artisan and depends on factors such as the severity of the condition or disease and the type of patient or subject treated.  Furthermore, it is obvious to use different periods of treatment such as a first and second period depending on factors such as amount or dosage of HMO composition, the severity of the condition or disease and the type of patient or subject treated; and also to use a second period such as to adjust the amount of the HMO composition administered to the patient or subject based on the said patient or subject response to the first treatment period with the HMO composition.  Also, such first and second treatment periods is common in the art and is well within the purview of a skilled artisan. Furthermore, it should be noted that it is obvious to expect that the level of butyrate produced to increase upon treatment as taught by Buck et al. and Li et al., and to adjust the amount of HMO composition administered in the first period such that the increase in level would be 100% or more in order to optimize the treatment of the patient or subject. 

s 20, 22, 23, 29-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Newburg et al., Li et al. and Buck et al. as applied in claims 18 and 27 above and further in view of Ward et al. (Mol. Nutr. Food Res. 2007, 51, 1398 – 1405).
Claim 20 is drawn to the method of claim 18, further comprising increasing in the gastrointestinal microbiota of the non-infant human during the first treatment period, a relative abundance of bifidobacteria of the bifidobacteria adolescentis phylogenetic group.
The difference between Applicant’s claimed method and the method taught or suggested by Newburg et al., Li et al. and Buck et al. is that Newburg et al., Li et al. and Buck et al. do not disclose that a relative abundance of bifidobacteria of the bifidobacteria adolescentis phylogenetic group is increased.
Ward et al. disclose that strains of bifidobacteria, Bifidobacterium longum
biovar infantis, Bifidobacterium bifidum, Bifidobacterium longum biovar longum, Bifidobacterium breve, and Bifidobacterium adolescentis), B. longum bv. infantis can ferment human milk oligosaccharide (HMO) and grow better on said HMO (see abstract). Furthermore, Ward et al. disclose that the results of their study suggest that as a potential prebiotic, HMO may selectively promote the growth of certain bifidobacteria strains, and their catabolism may result in free monosaccharides in the colonic lumen (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to enterally administer to a non-infant human such as an adult or child for a first treatment period such as for a month (e.g.; 31 days) or more as required, an amount of a composition consisting of one or more synthetic neutral human milk oligosaccharides (“HMOs”) such as 2'FL and LNnT, and optionally one or more inert diluents, excipients, and mixtures thereof, and to expect that butyrate would be produced as taught by Li et al. and Buck et al., and 
One having ordinary skill in the art would have been motivated, to enterally administer to a non-infant human such as an adult or child for a first treatment period such as for a month (e.g.; 31 days) or more as required, an amount of a composition consisting of one or more synthetic neutral human milk oligosaccharides (“HMOs”) such as 2'FL and LNnT, and optionally one or more inert diluents, excipients, and mixtures thereof, and to expect that butyrate would be produced as taught by Li et al. and Buck et al., and that the level of butyrate produced would be increased after the first treatment period in the gastrointestinal tract of the non-infant human, and thus reduce the likelihood of non-infant human experiencing a condition associated with a gastrointestinal disorder such as an inflammation of the intestinal mucosa (i.e.; gut related inflammation) and/or impaired gut barrier function as taught by Newberg et al., especially since Buck et al. disclose that fermentation of 2'FL provides a statistically significant difference in bifidobacteria levels and that fermentation of the 2'FL and LNnT (which are prebiotics) produce 
Also, it should be noted that the Examiner considers the increases in the relative abundance of bifidobacteria of the phylogenetic Bifidobacterium adolescentis group in the intestine as a mechanism by which said treatment occurs. Also, it is obvious to determine the amount and types or strains of bacteria that grows or increase due to growth in the intestine or gut as a result of the treatment with the HMOs such as to treat the gastrointestinal condition more effectively.

Claims 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Newburg et al., Li et al. and Buck et al. as applied in claims 18 and 27 above and further in view of Alegría et al. (Gut Pathogens 2014, 6:31, pages 1-6).
Claim 25 is drawn to the method of claim 24, wherein: the mixture consists of one fucosylated HMO and one non-fucosylated HMO; and the relative abundance of bifidobacteria pseudocatenulatum increases in the gastrointestinal microbiota of the non-infant human.
The difference between Applicant’s claimed method and the method taught or suggested by Newburg et al., Li et al. and Buck et al. is that Newburg et al., Li et al. and Buck et al. do not disclose that a relative abundance of bifidobacteria pseudocatenulatum is increased in the gastrointestinal microbiota of the non-infant human.
Alegría et al. disclose that Bifidobacterium species, including Bifidobacterium pseudocatenulatum, are among the dominant microbial populations of the human gastrointestinal 
B. pseudocatenulatum) are abundant in fecal samples from adult humans, and that B. pseudocatenulatum strains have a number of probiotic properties, such as the possession of
antinutrient-degrading enzymes, the ability to bind mutagenic aromatic amines, and the capacity to reduce cholesterol levels (see page 1, Introduction).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to enterally administer to a non-infant human such as an adult or child for a first treatment period such as for a month (e.g.; 31 days) or more as required, an amount of a composition consisting of one or more synthetic neutral human milk oligosaccharides (“HMOs”) such as 2'FL and LNnT, and optionally one or more inert diluents, excipients, and mixtures thereof, and to expect that butyrate would be produced as taught by Li et al. and Buck et al., and that the level of butyrate produced would be increased after the first treatment period in the gastrointestinal tract of the non-infant human, and thus reduce the likelihood of non-infant human experiencing a condition associated with a gastrointestinal disorder such as an inflammation of the intestinal mucosa (i.e.; gut related inflammation) and/or impaired gut barrier function as taught by Newberg et al., especially since Buck et al. disclose that fermentation of 2'FL provides a statistically significant difference in bifidobacteria levels and that fermentation of the 2'FL and LNnT (which are prebiotics) produce or cause the production of butyrate, and Li et al. disclose that LNnT is a high producer of butyrate; and to also expect that the relative abundance of the bifidobacteria, B. pseudocatenulatum would be increased since Alegría et al. disclose that B. pseudocatenulatum is among the dominant microbial populations of the human 
One having ordinary skill in the art would have been motivated, to enterally administer to a non-infant human such as an adult or child for a first treatment period such as for a month (e.g.; 31 days) or more as required, an amount of a composition consisting of one or more synthetic neutral human milk oligosaccharides (“HMOs”) such as 2'FL and LNnT, and optionally one or more inert diluents, excipients, and mixtures thereof, and to expect that butyrate would be produced as taught by Li et al. and Buck et al., and that the level of butyrate produced would be increased after the first treatment period in the gastrointestinal tract of the non-infant human, and thus reduce the likelihood of non-infant human experiencing a condition associated with a gastrointestinal disorder such as an inflammation of the intestinal mucosa (i.e.; gut related inflammation) and/or impaired gut barrier function as taught by Newberg et al., especially since Buck et al. disclose that fermentation of 2'FL provides a statistically significant difference in bifidobacteria levels and that fermentation of the 2'FL and LNnT (which are prebiotics) produce or cause the production of butyrate, and Li et al. disclose that LNnT is a high producer of butyrate; and to also expect that the relative abundance of the bifidobacteria, B. pseudocatenulatum would be increased since Alegría et al. disclose that B. pseudocatenulatum is among the dominant microbial populations of the human gastrointestinal tract (and also has probiotic properties), and because Newburg et al. disclose that the HMOs stimulate the growth of bifidobacteria, in the gastrointestinal tract.
Also, it should be noted that the Examiner considers the increases in the relative abundance of the bifidobacteria, Bifidobacterium pseudocatenulatum in the intestine as a mechanism by which said treatment occurs. Also, it is obvious to determine the amount and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623